Citation Nr: 1516121	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  09-07 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for left ankle sinus tarsi (left ankle condition), prior to October 20, 2011. 

2. Entitlement to an initial rating in excess of 10 percent for right ankle sinus tarsi (right ankle condition), prior to October 20, 2011. 

3. Entitlement to a rating in excess of 20 percent for a left ankle condition, from October 20, 2011. 

4. Entitlement to a rating in excess of 20 percent for a right ankle condition, from October 20, 2011. 

5. Entitlement to a rating in excess of 10 percent for a left ankle condition, from April 30, 2012. 

6. Entitlement to a rating in excess of 10 percent for a right ankle condition, from April 30, 2012.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1965 to April 1971 and from July 1972 to October 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part denied the Veteran's claim for an increased rating for his left and right ankle conditions. 

By way of procedural history, the Board notes that the Veteran was granted service connection for his right and left ankle conditions in August 2006, with a rating of 10 percent disabling, effective October 22, 2004. In the same month of the August 2006 rating decision, the Veteran filed a claim for individual employability (IU) based on service-connected conditions. The RO noted in a subsequent decision that it interpreted the Veteran's IU claim as a claim for increased rating for all of his service-connected conditions, to include the Veteran's service-connected bilateral ankle disabilities, decided herein. The Veteran also submitted new and material evidence in September 2006, to be considered under 38 C.F.R. § 3.156(b).  In a subsequent February 2007 rating decision, also noted above, the RO denied, in pertinent part, the increased rating claim for the Veteran's ankle conditions.  Thus, the rating on appeal goes back to the date of service connection, October 22, 2004.  

On October 3, 2011, the Veteran testified in a Board hearing before a Veterans Law Judge (VLJ), at the RO. A transcript of that hearing has been associated with the Veteran's claims folder. 

The Veteran's claim for his ankle conditions was, in pertinent part, remanded by the Board in March 2012 for further development. After such development, which included a VA Compensation and Pension (C&P) examination of the Veteran's bilateral ankle condition, the RO issued another rating decision in November 2012. In that rating decision, the Veteran was granted a staged rating of 20 percent disabling for both ankles from October 20, 2011, and 10 percent disabling from April 3, 2012. The Board notes that while the RO did grant an increase in rating, a staged rating is not considered a full grant of benefits sought and thus the Veteran's claim for increased rating remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993). 

Subsequently, the Board sent the Veteran a hearing clarification letter in February 2015 to afford the Veteran another opportunity to testify in a new Board hearing before a VLJ, because the VLJ who conducted the Veteran's previous Board hearing had retired. The February 2015 letter gave the Veteran 30-days to respond and express his desire for another hearing on his claim. No response was provided by the Veteran, or his representative, within the allotted time limit. Therefore the Board will proceed with its appellate review. 

A request for TDIU was denied by rating decisions dated in February 2007 and April 2009.  The Veteran did not appeal the denials.  The Board acknowledges that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  However, the matter of a TDIU request was addressed at the October 2011 Board hearing, the Veteran's representative clearly indicated that the TDIU matter would be handled outside of the present appeal, therefore, the Board will not discuss any potential request for a TDIU. 


FINDINGS OF FACT

Throughout the entire appeal period, the Veteran's left and right ankle conditions were manifested by constant pain and swelling, and limited range of motion, with no ankylosis or arthritis. The Veteran, however, did suffer from severe flare-ups and functional loss that further impaired his ability to walk and stand due to pain. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial rating of 20 percent for the Veteran's left and right ankle conditions, but not higher, for the entire appeal period, have been met. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.71(a), Diagnostic Code (DC) 5271 (2014); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

Ratings - In General 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. See 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. See Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, at 592. Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). As will be further explained below, in making the determination to deny a higher rating than that currently assigned for the Veteran's back condition, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Initial Rating 

In a November 2012 rating decision, the Veteran was granted an increased rating for his right and left ankle conditions from October 20, 2011, to April 30, 2012, to 20 percent. The decision continued the Veteran's 10 percent rating prior to October 20, 2011, from the inception of the Veteran's claim. However, throughout the relevant period prior to October 20, 2011, the Veteran has continuously asserted that his service-connected right and left ankle disability is worse than that represented by his disability rating of 10 percent. He specifically states that he is in severe pain on a daily basis, and experience severe limitations on his ability to walk and stand. He also experiences flare-ups of severe pain after prolonged standing and walking, and the disability has affected his employment as a food-service personnel at a state correctional facility. The Board finds that the evidence of record demonstrates a disability picture with additional functional loss based on flare-ups and pain, as contemplated under DeLuca. 8 Vet. App. at 206-07. Therefore, the claim is granted and disability rating increased to 20 percent disabling for the relevant time period prior to October 20, 2011.

Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle. Moderate limitation of motion of the ankle is rated as 10 percent disabling. Marked limitation of motion of the ankle is rated as 20 percent disabling. 38 C.F.R. § 4.71(a), DC 5271. A 20 percent evaluation is the highest warranted for limitation of motion of the ankle. Id. 

Normal range of motion of the ankle includes dorsiflexion to 20 degrees and plantar flexion to 45 degrees. 38 C.F.R. § 4.71, Plate II.

The Board notes that words such as "moderate," and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6. The Board also must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; see DeLuca, 8 Vet. App. at 202.

The Board notes that the evidence of record contains voluminous amount of private treatment records, VA C&P examinations, lay statement from the Veteran, and his friends, co-workers and wife, and evidence from the Veteran's Social Security Administration (SSA) disability claim. A close review of the medical and lay evidence, for the relevant time period, reveal that the Veteran was not only suffering from moderate levels of loss of range of motion in both his ankles, but he was also experiencing flare-ups of pain that would further impair the Veteran's ability to move. The pain and flare-ups prevent him from prolonged period of walking or standing and the Veteran often required cortisone shots to his sinus tarsi to relieve his pain. 

The Veteran was afforded several VA C&P examinations during the pendency of this claim, during the relevant time period, in October 2006, October 2009 and March 2011. During all three examinations, the Veteran was noted to have painful movement in both ankles, tenderness, and swelling. None of the examinations noted any signed of degenerative changes, ankylosis, splints, or the requirement of any assistive devices. Likewise, all three examiners found the Veteran's ankles experienced no decrease in strength or any instability. 

However, in all three VA examinations, the examiner noted both flare-ups of severe pain that severely affected the Veteran's ability to move, and some moderate levels of limitation of range of motion. On examination, the October 2006 examiner noted range of motion limited to 10 degrees of dorsiflexion, and plantar-flexion of 30 degrees on the right ankle, and plantar-flexion of 30 degrees on the left ankle, with objective pain at the end points. The examiner also noted a 40 degree dorsiflexion of the left ankle, which the Board interprets as a typo during input of the data. 

Similarly, both the October 2009 and March 2011 examination showed similar limitations to the Veteran's range of motion for both ankles. In the October 2009 examination, the Veteran's range of motion was limited to 0 degrees of dorsiflexion, and 45 degrees of plantar-flexion, bilaterally. Likewise, the March 2011, showed a dorsiflexion of 0 degrees and plantar-flexion of 40 degrees. Again, during both examinations, the Veteran was noted to report daily flare-ups that caused severe pain and additional decrease in his mobility. 

The Board finds that the other evidence of record reveals a largely similar disability picture as that demonstrated by the VA examinations cited above. The contemporaneous medical records from the Veteran's private orthopedic doctor, Dr. J.S., show that the Veteran received cortisone shots in his ankles for the pain, and that the Veteran often suffers from flare-ups of pain when he is walking or standing for long periods of time. During an exam conducted by Dr. J.S. in June 2008, during the relevant time period, the Veteran again showed some diminished limitation of range of motion in both ankles, tenderness and swelling. The doctor noted that during flare-ups, or after prolonged stand or walking, the Veteran's pain level in his ankles was close to an 8, out of a scale of 10. Other notes from the Veteran's private treating physician notes that little to no improvement in his condition for the relevant time period. See Private Treatment Records from Dr. J.S. from August 2008. 

Likewise, the SSA disability records submitted by the Veteran shows that he was granted disability status in January 2009. The SSA disability determination showed that the SSA deemed the Veteran disabled as far back as April 2006, a few months prior to the Veteran filing his claim for increased rating with the VA. The SSA determination cited the Veteran's bilateral ankle disability and his inability to walk and stand for prolonged period of time as a basis for their determination. 

Finally, the Board notes the Veteran's lay statement and those statements in support of his claim submitted by his wife and his co-workers. The Board finds these reports are consistent, competent and credible, as they speak to the severity of the Veteran's bilateral ankle condition, especially, having to do with the Veteran's experience with flare-ups. The Veteran's co-worker's and wife's statements all mention how the Veteran cannot stand or walk for a prolonged period of time without showing severe signs of pain in his ankle and swelling. Similarly, the Board finds that the Veteran has consistently reported in both lay statement, his hearing testimony, and to his private physician, that he experience flare-up of severe pain when he is on his feet for prolonged period of time, which his job at the time required. 

As noted above, the criteria for a 10 percent rating under Diagnostic Code 5271, is approximated by a moderate limitation of range of motion; with a 20 percent rating, under the same code, as defined by a marked limitation of range of motion. See 38 C.F.R. § 4.71(a), DC 5271. The Board finds that the Veteran's range of motion during the relative time period is best approximated by the criteria for a 10 percent rating under Diagnostic Code 5271. As most of the VA examinations show only a moderate level of diminished range of motion, with a significantly diminished dorsiflexion of close to 0 degrees, and a slightly diminished plantar-flexion. 

However, the Board does find that the Veteran does experience flare-ups of both his ankles, during this period. The evidence, both medical and lay, shows the Veteran complaining of flare-ups of pain after extended/prolonged walking or standing. These flare-ups seem to not only cause a tremendous amount of pain, but it seems to severely diminish the Veteran's ability to move. The Veteran has reported these flare-ups happen on a daily basis. The Board finds that these flare-up and pain are of the type contemplated by DeLuca, 8 Vet. App. at 206-07, and while the Veteran's limitation of motion only warrants a 10 percent rating, such symptoms warrants the next higher rating under the appropriate diagnostic code. See 38 C.F.R. §§ 4.40, 4.45, 4.59. Consequently, considering the additional functional loss of the Veteran's ankles due to flare-ups and pain, the Veteran's right and left ankle conditions warrant a 20 percent rating for the relevant period. Therefore, the Veteran's claim for increased rating of 20 percent, but not higher, for a left and right ankle condition, prior to October 20, 2011, is granted.   

The Board notes that for the claims period between October 20, 2011, and April 30, 2012, the Veteran was already rated 20 percent disabling bilaterally. As noted above a 20 percent rating is the maximum rating under Diagnostic Code 5271, for ankle disabilities based on limitation of motion. Therefore, the Veteran's claim must be denied on a schedular basis for this period, as the Veteran's ankle conditions already is rated the maximum allowed rating for an ankle disability. 

The Board has also considered other diagnostic codes in evaluating the Veteran's right and left ankle disabilities. However, the record does not show, at any time, any ankylosis of either ankle, malunion of the os calcis or astragalus, or an astragalectomy. As a result, application of the remaining diagnostic codes under 38 C.F.R. § 4.71(a) for the ankle would not result in a rating in excess of 20 percent for the Veteran's conditions. The Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's ankle conditions. 38 C.F.R. § 4.1, 4.2; see Schafrath, 1 Vet. App. at 589.

Consequently, the Veteran's claim for a rating in excess of 20 percent for the time period from October 20, 2011, to prior to April 30, 2012, must be denied. 

The RO's November 2012 rating decision, in part, continued the Veteran's 10 percent disability rating for his bilateral ankle conditions from April 30, 2012. As a basis for maintaining the Veteran's 10 percent rating for this period, the RO cited the Veteran's April 30, 2012, C&P examination. The Board notes that the Veteran condition, for this time period, is manifested by a moderate level of limitation of range of motion, with further functional limitations from swelling, pain and flare-ups. Therefore, the Board finds that the evidence of record demonstrates a disability picture with additional functional loss based on flare-ups and pain, as contemplated under DeLuca. 8 Vet. App. at 206-07. Consequently, the Veteran's claim is granted and disability rating increased to 20 percent disabling for the relevant time period from April 30, 2012.

The Veteran was afforded a C&P examination in April 2012. During this examination, the Veteran noted that he experiences pain and swelling of both his ankles, and uses compression hose to control the swelling. However, the examiner explicitly noted that the Veteran did not suffer from flare-ups. On examination the Veteran's range of motion was limited to 15 degrees of dorsiflexion and 45 degrees of plantar-flexion, bilaterally, with no further limitations on repetitive testing and no objective signs of pain. The examiner noted no ankylosis, shin splints, and the Veteran was not noted to be using assistive devices. Diagnostic tests conducted on the Veteran's ankles returned normal results. The Veteran was finally diagnosed with chronic bilateral ankle strain. 

The Board notes that the April 30, 2012 examination report is the last medical evidence of record in the Veteran's claims file. Since that time, the Veteran has not contested or provided any evidence that would assert an increase in the severity of his bilateral ankle condition. Therefore, the Boards finds that, while this examination is nearly three years old, that it is sufficient and adequate as a basis for appellate review of the claims for this relevant time period. 

The Board finds that the April 2012 examination only shows a moderate limitation of motion of the Veteran's bilateral ankles. The Veteran's examination showed a normal (45 degree) plantar flexion of both ankles, and only a slightly diminished (15 degrees out of 20 degrees) dorsiflexion of both ankles. Therefore, based on limitation of motion, a 20 percent, or "marked" limitation of motion, is not warranted. 

The Board notes that, unlike his pervious examinations for his ankles, the Veteran was noted reporting that he did not suffer from flare-up. However, the Board finds that this fact is contradicted by the VA examiner's own notes in his report. While the examiner noted that there was no additional limitation of motion based on weakness, excess fatigability, or incoordination, the examiner did note that the Veteran suffered functional loss based on his swelling and pain. The report further noted, under the same functional loss section, that the Veteran suffers severe pain after prolonged walking and standing. The Board finds that this symptomatology is ostensibly the same type reported by the Veteran throughout the claims period, and interpreted by the Board as constituting the type of manifestations that warrants the application of the next higher disability rating based on DeLuca. 8 Vet. App. at 206-07. Therefore, the Board finds that the next higher rating of 20 percent, but not higher, is warranted for the Veteran's claimed ankle conditions.  

The Board notes that it has considered Diagnostic Codes 5270 and 5272-5273, and determined they are inapplicable for the Veteran's right and left ankle disabilities. The record does not show, at any time, the Veteran's suffered from ankylosis, malunion, or an astragalectomy. As a result, application of the remaining diagnostic codes under 38 C.F.R. § 4.71(a) for the ankle would not result in a rating in excess of 20 percent for the Veteran's conditions. The Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's ankle conditions. 38 C.F.R. § 4.1, 4.2; see Schafrath, 1 Vet. App. at 589.

Consequently, the Board finds that the Veteran's right and left ankle conditions are manifested by a moderate degree of limitation, with functional loss from pain and flare-ups, and does warrant a rating of 20 percent disabling, for the time period from April 30, 2012. Therefore, for the reasons and bases discussed, and giving the Veteran's the benefit-of-the-doubt, this claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Other Considerations

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that his disability results in a unique disability that is not addressed by the rating criteria. The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran. See 38 C.F.R. §§ 4.130, Diagnostic Code 5271. Accordingly, the severity, frequency and kind of symptoms, the Veteran's bilateral ankle condition manifests are contemplated by the rating criteria. The ratings schedule contemplates the moderate limited range of motion, swelling, tenderness, pain and flare-ups.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). 

In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. The symptoms of the Veteran's service-connected ankle disabilities are adequately compensated in the disability rating assigned. The Board finds that the Veteran does suffer from any symptoms associated with these conditions that have been left uncompensated or unaccounted for the by the assignment of the schedular rating. Therefore, the evidence does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards. Referral for consideration of an extraschedular rating is therefore not warranted.


ORDER

Entitlement to an initial rating of 20 percent for the Veteran's left and right ankle conditions, but not higher, for the entire appeal period, is granted. 




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


